Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, US 2008/0266210 A1 (“Nonaka”) does not teach the limitations “at each pixel row a first homogenous group of M second driving circuits is arranged, and at each pixel column step a second homogenous group of N first driving circuits is arranged” (emphasis added) in the context of the entire claim.
Regarding claim 15, Nonaka does not teach, in the context of the entire claim, the limitation “wherein the first number, the second number, and the third number are different from each other, the third number is nonzero and the first and second numbers are greater than the third number.”
An updated search was conducted, and no prior art was identified that would anticipate or render obvious the current claims.
Note that the terms “M” and “N” in claim 1 are being understood to mean variable numbers (i.e. not constants) as this is most consistent with the entire claim. For example, this interpretation is consistent with the limitation “wherein a number of the second driving circuits positioned between neighboring first driving circuits is different depending on a position in the peripheral area”. However, at a given step, the number of M pixels is equal to the number of M second driving circuits, and at a given step, the number of N pixels is equal to the number of N second driving circuits.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148.  The examiner can normally be reached on M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.